DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20 in the reply filed on 10/25/2022 is acknowledged. Accordingly, Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US 20150280517 A1) in view of Vanko (US 20170234484 A1) and Schlenker (US 20110050386 A1).
As to claim 12, Ekstrom discloses: An electronic module for a power tool (Fig. 1-7) having an electric motor 104, comprising: 
a printed circuit board (PCB) 202 (par. 0052); 
a bridge circuit (bridge rectifier circuit, par. 0054) including a plurality of power switches 206 (par. 0054-0055) mounted on the PCB and configured to switchably supply electric power from a power source to the electric motor; 
Ekstrom does not explicitly disclose:
wherein the bridge circuit is an inverter bridge circuit;
a first conductive track disposed on the PCB and coupled to the power source; 
a second conductive track disposed on the PCB and coupled to the inverter bridge circuit; and 
a fuse strap provided between the first conductive track and the second conductive track, the fuse strap having a main body spaced apart from the PCB, a first mounting portion mounted on the first conductive track via a first solder joint, and a second mounting portion mounted on the second conductive track via a second solder joint.
However, Vanko suggests providing an inverter bridge for driving a brushless dc motor (BLDC; par. 0055).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ekstrom as suggested by Vanko, e.g., providing:
wherein the bridge circuit is an inverter bridge circuit;
in order to drive a brushless dc motor.
Further, Schlenker suggests:
a first conductive track 33A, 33B (Fig. 5a-7) disposed on the PCB 2 and coupled to the power source (supply conductor strip 8; see par. 0041); 
a second conductive track 34 disposed on the PCB and coupled to the load circuit (conductor strip 6; par. 0041; see also Fig. 1); and 
a fuse strap 32 (Fig. 5a-7) provided between the first conductive track and the second conductive track, the fuse strap having a main body 32C-32G spaced apart from the PCB, a first mounting portion 32A mounted on the first conductive track via a first solder joint (par. 0041-0044), and a second mounting portion 32B mounted on the second conductive track via a second solder joint (par. 0041-0044);
in order to interrupt the circuit connection during excessive temperature (par. 0044-0045).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ekstrom in view of Vanko as suggested by Schlenker, e.g., providing:
a first conductive track disposed on the PCB and coupled to the power source; 
a second conductive track disposed on the PCB and coupled to the inverter bridge circuit; and 
a fuse strap provided between the first conductive track and the second conductive track, the fuse strap having a main body spaced apart from the PCB, a first mounting portion mounted on the first conductive track via a first solder joint, and a second mounting portion mounted on the second conductive track via a second solder joint;
in order to interrupt the circuit connection during excessive temperature.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 13, the obvious modification of Ekstrom in view of Vanko and Schlenker above discloses: wherein when current through the fuse strap exceeds a current threshold for a set amount of time (overcurrent or excessive current draw; par. 0044-0045; Schlenker), the first solder joint melts and causes the first mounting portion to detach from the first conductive track while the second solder joint continues to bond the second mounting portion to the second conductive track (see Fig. 7; Schlenker).
As to claim 16, the obvious modification of Ekstrom in view of Vanko and Schlenker above discloses: wherein the main body of the fuse strap includes a curved portion (see bends in Fig. 6; Schlenker) configured to apply a biasing force to the first mounting portion in a direction away from the PCB.
As to claim 20, the obvious modification of Ekstrom in view of Vanko and Schlenker above discloses: wherein the motor is a brushless DC motor (par. 0055; Vanko) and the power source is a power tool battery pack 108 (Ekstrom).
The obvious modification of Ekstrom in view of Vanko and Schlenker above does not explicitly disclose:
the brushless DC motor configured to output at least 1500 watts of power and the power source is a removable power tool battery pack.
However, Vanko suggests:
providing a maximum power output of 1600 watts (par. 0062) and providing a detachable battery pack (par. 0038).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ekstrom in view of Vanko and Schlenker as suggested by Vanko, e.g., providing:
the brushless DC motor configured to output at least 1500 watts of power and the power source is a removable power tool battery pack;
in order to provide a maximum power output and provide a detachable battery pack.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US 20150280517 A1) in view of Vanko (US 20170234484 A1) and Schlenker (US 20110050386 A1) as applied to claim 12 above, and further in view of Cook (US 20040037044 A1).
As to claim 14, the obvious modification of Ekstrom in view of Vanko and Schlenker above does not explicitly disclose: wherein the first mounting portion has a greater surface area than the second mounting portion.
Ekstrom discloses that different temperature solders can be used for each mounting portion, to ensure that the first mounting portion releases first (par. 0047), and thus release is not determined by surface area.
Cook suggests increasing the surface area of the mounting portion 26 in order to reduce thermal impedance, and improve thermal transfer (par. 0020).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ekstrom in view of Vanko and Schlenker as suggested by Cook, e.g., providing:
wherein the first mounting portion has a greater surface area than the second mounting portion;
in order provide the first mounting portion with reduced thermal impedance and improved thermal transfer.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 15, the obvious modification of Ekstrom in view of Vanko and Schlenker above does not explicitly disclose:
wherein the fuse strap has a total surface area of smaller than or equal to 100 mm^2 but is capable of sustaining current greater than 150 Amps for up to approximately 100 seconds.
However, Vanko discloses providing a maximum power output of 1600 watts (par. 0062).
Cook suggests adjusting the surface area of the mounting pad in order to provide adequate current-carrying capacity, reduce thermal impedance, and improve thermal transfer (par. 0020).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ekstrom in view of Vanko and Schlenker as suggested by Vanko and Cook, e.g., providing:
wherein the fuse strap has a total surface area of smaller than or equal to 100 mm^2 but is capable of sustaining current greater than 150 Amps for up to approximately 100 seconds;
in order to provide a maximum power output during normal operation, ensure adequate current-carrying capacity, reduce thermal impedance, and improve thermal transfer.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., optimum dimensions and amperage rating for normal operation conductance) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 19, the obvious modification of Ekstrom in view of Vanko and Schlenker above discloses: wherein, when current through the fuse strap exceeds a current threshold for a set amount of time (overcurrent or excessive current draw; par. 0044-0045; Schlenker), the first solder joint melts and flows to allow the first mounting portion to detach from the first conductive track (Fig. 7; Schlenker).
The obvious modification of Ekstrom in view of Vanko and Schlenker above does not explicitly disclose:
a plurality of through-hole vias provided through the first conductive track and at least partially through the PCB, wherein, when current through the fuse strap exceeds a current threshold for a set amount of time, the first solder joint melts and flows into the plurality of through-hole vias.
However, Cook discloses:
a plurality of through-hole vias 14, 44 (Fig. 1a-5) provided through the conductive pads and at least partially through the PCB 12,
in order to ensure adequate current-carrying capacity, reduce thermal impedance, and improve thermal transfer (par. 0020).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ekstrom in view of Vanko and Schlenker as suggested by Cook, e.g., providing:
a plurality of through-hole vias provided through the first conductive track and at least partially through the PCB, wherein, when current through the fuse strap exceeds a current threshold for a set amount of time, the first solder joint melts and flows into the plurality of through-hole vias (due to surface tension and/or gravity);
in order to ensure adequate current-carrying capacity, reduce thermal impedance, and improve thermal transfer.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US 20150280517 A1) in view of Vanko (US 20170234484 A1) and Schlenker (US 20110050386 A1) as applied to claim 12 above, and further in view of Jefferies (US 20180090291 A1).
As to claim 17, the obvious modification of Ekstrom in view of Vanko and Schlenker above does not explicitly disclose: a magnet provided at a distance from the fuse strap to apply a magnetic force to the first mounting portion in a direction away from the PCB.
However, Jefferies suggests providing:
a magnet 39, 45 (see Fig. 1-3) provided at a distance from the movable contacts 30, 29 to apply a magnetic force to the first mounting portion 30, 29 in a direction away from the their closed position;
in order to provide a magnetic repulsion to keep the contacts separated after tripping, and preventing welding together of molten surfaces of the contacts (par. 0025).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ekstrom in view of Vanko and Schlenker as suggested by Jefferies, e.g., providing:
a magnet provided at a distance from the fuse strap to apply a magnetic force to the first mounting portion in a direction away from the PCB;
in order to provide a magnetic repulsion to keep the contacts (the solder, solder pad, and fuse strap mounting portion) separated after tripping, and preventing welding together of molten surfaces of the contacts.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 18, the obvious modification of Ekstrom in view of Vanko, Schlenker, and Jefferies above does not explicitly disclose: an insulating frame disposed above the PCB configured to support the magnet.
However, Jefferies suggests providing an insulating frame 29 (par. 0020) configured to support the magnet 45.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ekstrom in view of Vanko, Schlenker, and Jeffries as suggested by Jefferies, e.g., providing:
an insulating frame disposed above the PCB (either side of the PCB may be considered up, since the orientation is not established in the claims) configured to support the magnet;
in order to mount the magnet and provide a magnetic repulsion to keep the contacts (the solder, solder pad, and fuse strap mounting portion) separated after tripping, and prevent welding together of molten surfaces of the contacts.
Further, it has been held that rearranging parts of an invention (e.g., repulsive magnets and their insulating frame(s) with respect to a PCB) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20180114657 A1), Cox (US 20180076745 A1), Blewitt (US 20150054614 A1), and Liptak (US 20100141375 A1) disclose conventional fuse arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835